UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to 0-22606 Commission File Number BRITTON & KOONTZ CAPITAL CORPORATION (Exact name of Registrant as Specified in Its Charter) Mississippi 64-0665423 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 500 Main Street, Natchez, Mississippi39120 (Address of Principal Executive Offices) (Zip Code) 601-445-5576 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:2,142,466 Shares of Common Stock, Par Value $2.50, were outstanding as of August 1, 2011. Table of Contents BRITTON & KOONTZ CAPITAL CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets Consolidated Statements of Income Consolidated Statements of Changes in Stockholders' Equity Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II. OTHER INFORMATION Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 6.Exhibits SIGNATURES CERTIFICATIONS: Certification of Chief Executive Officer as required pursuant to section 302 of the Sarbanes Oxley Act of 2002 Certification of Chief Financial Officer as required pursuant to section 302 of the Sarbanes Oxley Act of 2002 Certification of Chief Executive Officer as required pursuant to section 906 of the Sarbanes Oxley Act of 2002 Certification of Chief Financial Officer as required pursuant to section 906 of the Sarbanes Oxley Act of 2002 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements Table of Contents BRITTON & KOONTZCAPITAL CORPORATION AND SUBSIDIARIES
